DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13, 2021 has been entered.

 Response to Amendment
This Action is in response to Applicant’s Reply of July 13, 2021.

Applicant’s amendment to claim 13 overcomes the previously presented 35 USC 112(b) rejection thereof.

Applicant’s amendment to claim 1 overcomes the previously presented 35 USC 102(a)(2) rejection thereof.

Applicant’s amendment to claim 16 overcomes the previously presented 35 USC 103 rejection thereof.

Response to Arguments
Applicant has argued that Henschel Jr. et al. (US 2019/0203564, Hen) fails to disclose at least one coil operable to compress or expand to move the sleeve the armatures 110 and 112 are connected to electrical termination 128.
While Applicant’s description of Hen is correct, the “coil” in claims 1 and 16 is part of the electromagnetic assembly and not a spring.  There is no disclosure in the instant application of the coil of the electromagnetic assembly compressing and expanding.  Hen does disclose various springs such as 142 and 162.  These springs expand and retract, or compress, to move the sleeve 150 – [0054], [0055].

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 

Claims 1 and 16 have been amended to require that “the at least one coil [be] operable to compress or expand to move the translating sleeve in an axial direction”.  Claims 1 and 16 also require that the at least one coil be part of an electromagnet assembly, “the electromagnet assembly comprising a tubular housing coaxially aligned with the outer housing, and at least one coil attached to the tubular housing”.  Thus the amendment to claims 1 and 16 requires that the at least one coil in an electromagnet assembly be able to be compressed and expanded and that this movement in turn move a sleeve in an axial direction.
As pointed out by Applicant in the Reply of July 13, 2021, the instant disclosure makes clear that the safety valve includes a power spring 210 that is expanded and compressed to translate the sleeve [0014].  This power spring is not part of the electromagnet assembly.  The original disclosure fails to describe the electromagnet assembly as having at least one coil that is compressed or expanded to move the translating sleeve.
The electromagnetic assembly 238 is described as applying a force to the sleeve however this force is an electromagnetic force that is used to hold the sleeve in place when applied [0021]-[0024].   The assembly must be turned off in order for the sleeve to [0024].  The coils 304 of the assembly do not move beyond movement with the assembly [0025].
As the original disclosure fails to provide for at least one coil of an electromagnet assembly, Applicant has not demonstrated possession of this feature at the time of filing.  As such, the amendment made to claims 1 and 16 is considered new matter.

Claim Rejections – Art Rejection
While the prior art of record fails to disclose or suggest claims 1 and 16 as amended, the outstanding 35 USC 112(a) New Matter rejection given above prevents the allowability of these claims from being determined.

Allowable Subject Matter
The indicated allowability of claims 4-7 is withdrawn in view of the new presented 35 USC 112(a) rejection based on the amendment to claims 1 and 16.  Rejections based on the newly cited reference(s) follow.

Claims 8-15 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 8 and 15: The prior art of record fails to disclose or suggest that the step of moving the flow tube main body from the first flow tube main body 

Regarding claims 9-14: These claims are considered allowable due to their dependence on claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029.  The examiner can normally be reached on Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
7/20/2021